DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
A preliminary amendment filed on 10/28/2021 has been acknowledged and entered. Claims 2 and 12-14 have been canceled. Claims 1, 3-11 and 15-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-11,15-17 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4-14 and 16 of conflicting Patent No. 11,190,851 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the pending application is generic to all that is recited in claim 2 and 3 of the conflicting Patent No. 11,190,851 B1. That is, claim 1 of the pending application is anticipated by claim 2 and 3 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example. 
Table 1 illustrates the conflicting claim pairs:

Conflicting Patent No. 11,190,851 B1
2, 13

4
5
6
7
8
9
10
11
Pending Application 17/513544
1
2
3
4
5
6
7
8
9
10


Conflicting Patent No. 11,190,851 B1
12



14
16
2, 13

2, 13
2, 13
Pending Application 17/513544
11
12
13
14
15
16
17
18
19
20


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 2 and 13 of the conflicting Patent No. 11,190,851 B1. Claim 17 and 19 of pending application and claims 2 and 13 in the conflicting Patent No. 11,190,851 B1, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 11,190,851 B1
Claim 2 of Conflicting Application
Serial Number (17/513544)
Claim 1 of Pending Application
2. A method comprising: electronically detecting, by at least one computer processor, which language of a plurality of languages is being spoken by a user; and 
A method comprising: 
based on which language of a plurality of languages is being spoken by the user, electronically presenting, by at least one computer processor, media to the user that is in the detected language, wherein the presenting the media to the user that is in the detected language includes: determining whether a current audio track of program being played on a device is in the detected language; in response to a determination that the current audio track of the program being played on the device is not in the detected language, determining whether the current program being played on the device includes an audio track that is in the detected language; and 
electronically detecting, by at least one computer processor, which language of a plurality of languages is being spoken by a user; and based on which language of a plurality of languages is being spoken by the user, electronically presenting, by at least one computer processor, media to the user that is in the detected language, wherein the presenting the media to the user that is in the detected language includes: 
in response to determining the current program being played on the device includes an audio track that is in the detected language, automatically switching to the audio track of the program being played that is in the detected language.

13. The method of claim 2 wherein the presenting the media to the user that is in the detected language includes: electronically selecting one or more television channels that are in the detected language in response to the electronically detecting which language is being spoken by the user; receiving input to present an electronic program guide (EPG); and in response to the input to present the EPG, automatically replacing an EPG that would have otherwise been displayed on a television with a detected language EPG that includes a selectable list of the one or more television channels that are in the detected language and filters out channels that are not in the detected language.
electronically selecting one or more television channels that are in the detected language in response to the electronically detecting which language is being spoken by the user; receiving input to present an electronic program guide (EPG); and in response to the input to present the EPG, automatically replacing an EPG that would have otherwise been displayed on a television with a detected language EPG that includes a selectable list of the one or more television channels that are in the detected language and filters out channels that are not in the detected language.


	





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170025116 A1 to Mehra in view of US Pub. No. 20170111704 A1 to Ellis and in further view of US Pub. No. 20180324236 A1 to Tribolet.
As to claims 1 and 17, Mehra discloses a method comprising: 
electronically detecting, by at least one computer processor, which language of a plurality of languages is being spoken by a user (Mehra Fig. 3, 6, 7, ¶0081, 0091, 0092, detecting by control circuitry a language of a plurality of languages spoken by a user); and 
based on which language of a plurality of languages is being spoken by the user, electronically presenting, by at least one computer processor, media to the user that is in the detected language (Mehra Fig. 3, 6, 7, ¶0079-0081, 0083, 0096-0099, 0104, presenting/displaying by the control circuitry, media to the user that is in the detected language based on the language spoken by the user), 
wherein the presenting the media to the user that is in the detected language includes: electronically selecting one or more television channels that are in the detected language in response to the electronically detecting which language is being spoken by the user (Mehra Fig. 3, 6, 7, ¶0079-0081, 0083, 0096-0099, 0104, selecting a plurality of channels that is in the detected language based on the language spoken by the user); 
receiving input to present an electronic program guide (EPG) (Mehra Fig. 1, ¶0024, program guide); and 
Mehra does not expressly disclose in response to the input to present the EPG, automatically replacing an EPG that would have otherwise been displayed on a television with a detected language EPG that includes a selectable list of the one or more television channels that are in the detected language and filters out channels that are not in the detected language.
Ellis discloses in response to the input to present the EPG, automatically replacing an EPG that would have otherwise been displayed on a television with a detected language EPG that includes a selectable list of the one or more television channels that are in the detected language (Ellis Fig. 6, 7, 10, 15 and 16, ¶0069-0074, 0078, automatically changing EPG on television with detected language EPG including a list of channels in the detected language).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehra by in response to the input to present the EPG, automatically replacing an EPG that would have otherwise been displayed on a television with a detected language EPG that includes a selectable list of the one or more television channels that are in the detected language as disclosed by Ellis. The suggestion/motivation would have been in order to provide an EPG in a language that is suitable for the user thereby enhancing the user’s experience.
Mehra and Ellis do not expressly disclose filters out channels that are not in the detected language.
Tribolet discloses filters out channels that are not in the detected language (Tribolet ¶0029-0031, filtering channels based on language). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehra and Ellis by filters out channels that are not in the detected language as disclosed by Tribolet. The suggestion/motivation would have been in order to provide a channel language filter that allow the user to search for particular channels of interest thereby enhancing the user’s experience. 
As to claim 3, Mehra discloses wherein the electronically presenting media to the user that is  in the detected language further includes: presenting a pop-up menu on a screen of the television overlaid on a current television channel being presented on the television screen that includes the selectable list of the one or more television channels that are in the detected language (Mehra Fig. 3, 6, 7, ¶0079-0081, 0083-0084, 0088-0089, 0096-0099, 0104, overlay 610).
As to claim 5, Mehra discloses receiving, by at least one computer processor, input indicative of a selection from the pop-up menu a particular one of the one or more television channels that are in the detected language (Mehra Fig. 3, 6, 7, ¶0079-0081, 0083-0084, 0088-0089, 0096-0099, 0104, receiving user input for channel selection on overlay 610); and 
in response to receiving the input indicative of the selection from the pop-up menu, switching, by at least one computer processor, the television to the selected particular television channel that is in the detected language (Mehra Fig. 3, 6, 7, ¶0079-0081, 0083-0084, 0088-0089, 0096-0099, 0104, changing channels after receiving user input for channel selection on overlay 610).
As to claim 6, Mehra discloses wherein the electronically presenting the media to the user that is in the detected language further includes: electronically selecting one or more programs that are in the detected language in response to the electronically detecting which language is being spoken by the user (Mehra Fig. 3, 6, 7, ¶0079-0081, 0083, 0096-0099, 0104, selecting a plurality of channels that is in the detected language based on the language spoken by the user); and automatically presenting on a device a selectable list of the one or more programs that are in the detected language (Mehra Fig. 3, 6, 7, ¶0077, 0079-0081, 0083, 0088-0089, 0096-0099, 0104, displaying on the television overlay 610 with channels in the detected language).
As to claim 7, Mehra discloses wherein the one or more programs include one or more of: an audio program in the detected language and a video program in the detected language (Mehra Fig. 1, 3, 4, 6, 7, ¶0020, 0068, 0077, 0079-0081, 0083, 0088-0089, 0096-0099, 0104, audio/video programs in detected language). 
As to claim 9, Mehra discloses wherein the electronically detecting which language of a plurality of languages is being spoken by a user includes: receiving audio of the user's voice at a microphone of a device on which the media is presented (Mehra Fig. 1, 3, 4, 6, 7, ¶0043, microphone); converting the audio to data representing audio of the user's voice (Mehra Fig. 1, 3, 4, 6, 7, ¶0044-0049, 0079-0083, 0091-0095, convert audio sound to machine representations of the audio sounds of the user’s voice e.g. phoneme); performing speech recognition on the data representing audio of the user's voice that discerns between the plurality of languages (Mehra Fig. 1, 3, 4, 6, 7, ¶0044, 0046-0049, 0079-0083, 0091-0095, voice recognition); and identifying which language of the plurality of languages is being spoken by the user as the user is speaking based on the speech recognition on the data representing audio of the user's voice (Mehra Fig. 1, 3, 4, 6, 7, ¶0044, 0046-0049, 0079-0083, 0091-0095, identifying language of the plurality of languages spoken by the user using the voice recognition)
As to claim 16, Mehra discloses wherein the electronically detecting which language of a plurality of languages is being spoken by the user includes detecting which language of a plurality of languages is being spoken by the user from a conversation the user is having with another person (Mehra Fig. 3, 6, 7, ¶0081, 0091, 0092, conversations between users).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170025116 A1 to Mehra in view of US Pub. No. 20170111704 A1 to Ellis in further view of US Pub. No. 20180324236 A1 to Tribolet and in further view of US Pub. No. 20150106854 A1 to Fabian-Isaacs.
As to claim 4, Mehra, Ellis and Tribolet do not expressly disclose 2Preliminary Amendmentplaying an audio prompt in the detected language when presenting the pop-up menu prompting the user to select from the selectable list of the one or more television channels that are in the detected language. 
Fabian-Isaacs discloses playing an audio prompt in the detected language when presenting the pop-up menu prompting the user to select from the selectable list of the one or more television channels that are in the detected language (Fabian-Isaacs ¶0087, 0089-0091, 0093, 0098, audio prompt).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehra, Ellis and Tribolet by playing an audio prompt in the detected language when presenting the pop-up menu prompting the user to select from the selectable list of the one or more television channels that are in the detected language as disclosed by Fabian-Isaacs. The suggestion/motivation would have been in order to provide an audio prompt that assists the visually impaired thereby enhancing the user’s experience.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170025116 A1 to Mehra in view of US Pub. No. 20170111704 A1 to Ellis in further view of US Pub. No. 20180324236 A1 to Tribolet and in further view of U.S. Pub. No. 20100333163 A1 to Daly
As to claim 8, Mehra discloses wherein the electronically detecting which language of a plurality of languages is being spoken by a user includes:
performing speech recognition on the data representing audio of the user's voice that discerns between the plurality of languages (Mehra Fig. 1, 3, 4, 6, 7, ¶0044, 0046-0049, 0079-0083, 0091-0095, voice recognition); and 
identifying which language of the plurality of languages is being spoken by the user as the user is speaking based on the speech recognition on the data representing audio of the user's voice (Mehra Fig. 1, 3, 4, 6, 7, ¶0044, 0046-0049, 0079-0083, 0091-0095, identifying language of the plurality of languages spoken by the user using the voice recognition).
Mehra, Ellis and Tribolet do not expressly disclose receiving data representing audio of the user's voice from a remote control device that controls a device on which the media is presented.
Daly discloses receiving data representing audio of the user's voice from a remote control device that controls a device on which the media is presented (Daly Fig. 2, ¶0030-0031, receiving audio data of the user’s voice from a remote control device 100 that controls a device the video is displayed).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehra, Ellis and Tribolet by receiving data representing audio of the user's voice from a remote control device that controls a device on which the media is presented as disclosed by Daly. The suggestion/motivation would have been in order to receive the user’s voice data from the remote control device that allows the user’s voice to be received remotely enhancing the user’s experience.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170025116 A1 to Mehra in view of US Pub. No. 20170111704 A1 to Ellis in further view of US Pub. No. 20180324236 A1 to Tribolet and in further view of U.S. Pub. No. 20100023316 A1 to Knowles.
As to claim 10, Ellis discloses switching to a television channel that is in the detected language (Ellis ¶0085).
Mehra, Ellis and Tribolet do not expressly disclose automatically switching to a channel that is in the detected language in response to the electronically detecting which language is being spoken by the user.
Knowles discloses automatically switching to a channel that is in the detected language in response to the electronically detecting which language is being spoken by the user (Knowles ¶0037, a control system controls at least one translator's unit to switch channels to receive the language spoken by the participant to enable them to listen and translate so that the translation is transmitted into a second language on a second language channel).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehra, Ellis and Tribolet by automatically switching to a channel that is in the detected language in response to the electronically detecting which language is being spoken by the user as disclosed by Knowles. The suggestion/motivation would have been in order to automatically switch channels based on the detected language to view the content enhancing the user’s experience.
As to claim 11, Mehra discloses wherein the selecting one or more television channels that are in the detected language includes: for each television channel of a plurality of television channels, determining which language the television channel is in based on metadata associated with the television channel indicating a language the television channel is in (Mehra Fig. 3, 6, 7, ¶0079-0081, 0083, 0085, 0096-0099, 0104, determining the language field for each of the channels from the list); and selecting, from the plurality of television channels, television channels that were determined to be in the detected language (Mehra Fig. 3, 6, 7, ¶0079-0081, 0083, 0085, 0096-0099, 0104, selecting a plurality of channels that is in the detected language based on the language spoken by the user).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170025116 A1 to Mehra in view of US Pub. No. 20170111704 A1 to Ellis and in further view of US Pub. No. 20180324236 A1 to Tribolet and in further view of U.S. Pub. No. 20180220195 A1 to Panchaksharaiah.
As to claim 15, Mehra, Ellis and Tribolet does not expressly disclose wherein the presenting the media to the user that is in the detected language further includes: in response to the detecting which language of a plurality of languages is being spoken by a user, electronically selecting audio captions that are in the detected language; and 4Preliminary Amendmentpresenting the audio captions that are in the detected language on a program currently being displayed.
Panchaksharaiah discloses wherein the presenting the media to the user that is in the detected language further includes: in response to the detecting which language of a plurality of languages is being spoken by a user, electronically selecting audio captions that are in the detected language (Panchaksharaiah Fig. 1, 2, 7, 8, ¶0057, 0060, 0097, 0183-0184, 0189-0190, 0209, select subtitles that are in the detected language in response to detecting a plurality of languages spoken by user); and presenting the audio captions that are in the detected language on a program currently being displayed (Panchaksharaiah Fig. 1, 2, 7, 8, ¶0057, 0060, 0097, 0183-0184, 0189-0190, 0209, displaying subtitles that are in the detected language on the video being displayed).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehra, Ellis and Tribolet by wherein the presenting the media to the user that is in the detected language further includes:  in response to the detecting which language of a plurality of languages is being spoken by a user, electronically selecting audio captions that are in the detected language; and presenting the audio captions that are in the detected language on a program currently being displayed as disclosed by Panchaksharaiah. The suggestion/motivation would have been in order to enable subtitles based on the detected language thereby enhancing the user’s experience.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170025116 A1 to Mehra in view of US Pub. No. 20170111704 A1 to Ellis and in further view of US Pub. No. 20180324236 A1 to Tribolet and in further view of U.S. Pub. No. 20200020316 A1 to Des Jardins.
As to claim 18, Mehra discloses wherein the electronic detection of which language is being spoken by a user (Mehra Fig. 3, 6, 7, ¶0081, 0091, 0092, detecting by control circuitry a language of a plurality of languages spoken by a user).
Mehra, Ellis and Tribolet do not expressly disclose wherein the electronic detection of which language is being spoken by a user is performed by a remote control device of the television.
Des Jardins discloses wherein the electronic detection of which language is being spoken by a user is performed by a remote control device of the television (Des Jardins ¶0023, 0024, 0027, 0032, 0035, 0036, remote control of television detecting languages spoken by user).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehra, Ellis and Tribolet by wherein the electronic detection of which language is being spoken by a user is performed by a remote control device of the television as disclosed by Des Jardins. The suggestion/motivation would have been in order to receive the user’s voice data from the remote control device that allows the user’s voice to be received and processed remotely enhancing the user’s experience.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170025116 A1 to Mehra in view of US Pub. No. 20170111704 A1 to Ellis and in further view of US Patent No. 9,135,245 B1 to Nijim.
As to claim 19, Mehra discloses a system comprising: 
at least one processor (Mehra Fig. 3, 6, 7, ¶0038, processor); and 
at least one memory coupled to the at least one processor wherein the at least one memory has computer-executable instructions stored thereon that, when executed by at least one processor (Mehra Fig. 3, 6, 7, ¶0037-0038, memory/storage), cause the system to perform: 5Preliminary Amendment 
electronically selecting one or more television channels that are in a detected language in response to electronic detection of which language is being spoken by a user (Mehra Fig. 3, 6, 7, ¶0081, 0091, 0092, detecting by control circuitry a language of a plurality of languages spoken by a user); 
receiving input to present an electronic program guide (EPG) (Mehra Fig. 1, ¶0024, program guide); and 
Mehra does not expressly disclose in response to the input to present the EPG, automatically replacing an EPG that would have otherwise been displayed on a television with a detected language EPG that includes a selectable list of the one or more television channels that are in the detected language first before other channels that are not in the detected language.  
Ellis discloses in response to the input to present the EPG, automatically replacing an EPG that would have otherwise been displayed on a television with a detected language EPG that includes a selectable list of the one or more television channels that are in the detected language (Ellis Fig. 6, 7, 10, 15 and 16, ¶0069-0074, 0078, automatically changing EPG on television with detected language EPG including a list of channels in the detected language).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehra by in response to the input to present the EPG, automatically replacing an EPG that would have otherwise been displayed on a television with a detected language EPG that includes a selectable list of the one or more television channels that are in the detected language as disclosed by Ellis. The suggestion/motivation would have been in order to provide an EPG in a language that is suitable for the user thereby enhancing the user’s experience. 
Mehra and Ellis do not expressly disclose a selectable list of the one or more television channels that are in the detected language first before other channels that are not in the detected language (Nijim Fig. 1-4, col. 6, ll. 42-50, col. 7, ll. 3-20, 41-45, col. 8, ll. 20-39, ll. 48-52, ll. 63-65, col. 9, ll. 8-15, ll. 61-66, filtering out content based on language)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehra and Ellis by a selectable list of the one or more television channels that are in the detected language first before other channels that are not in the detected language as disclosed by Nijim. The suggestion/motivation would have been in order to provide a channel language filter that allow the user to search for particular channels of interest thereby enhancing the user’s experience.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20170025116 A1 to Mehra in view of US Pub. No. 20170111704 A1 to Ellis and in further view of US Patent No. 9,135,245 B1 to Nijim and in further view of US. Pub. No. 20190158929 A1 to Sreedhara
As to claim 20, Mehra, Ellis and Nijim do not expressly disclose in response to the detecting which language of a plurality of languages is being spoken by a user, electronically selecting an audio track that is in the detected language; and 
switching an audio track of a program currently being displayed to the selected audio track that is in the detected language.
Sreedhara discloses response to the detecting which language of a plurality of languages is being spoken by a user, electronically selecting an audio track that is in the detected language (Sreedhara ¶0048, 0063, selecting audio track language based on user using the device); and 
switching an audio track of a program currently being displayed to the selected audio track that is in the detected language (Sreedhara ¶0048, 0063, switching audio track language)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehra, Ellis and Nijim by in response to the detecting which language of a plurality of languages is being spoken by a user, electronically selecting an audio track that is in the detected language; and switching an audio track of a program currently being displayed to the selected audio track that is in the detected language as disclosed by Sreedhara. The suggestion/motivation would have been in order to provide an audio track language that is more familiar with the user thereby enhancing the user’s experience.

Conclusion
Claims 1, 3-11 and 15-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426